Benton, J.,
dissenting.
On June 9, 1987, when the Fairfax City Council enacted Ordinance No. 1987-11, the state statute that was incorporated by reference into that ordinance was not then in effect. Nothing in for*110mer Code § 46.1-188 empowered a municipality to enact an ordinance that prospectively incorporated by reference a state law that was not in effect at the time the municipal ordinance was enacted.
The Supreme Court of Virginia has consistently interpreted the Virginia Constitution to mandate “that the power of a municipality, unlike that of the state legislature, must be exercised pursuant to an express grant, and in the particular manner specified, if one is specified.” Town of South Hill v. Allen, 177 Va. 154, 163, 12 S.E.2d 770, 773 (1941). “Virginia follows Dillon’s Rule of strict construction and its corollary.” County Board of Arlington v. Brown, 229 Va. 341, 344, 329 S.E.2d 468, 470 (1985). The Supreme Court has frequently cited the Dillon Rule to limit the powers of municipalities to those that “are clearly and unmistakably delegated by the legislature.” City of Richmond v. Supervisors of Henrico County, 199 Va. 679, 684, 101 S.E.2d 641, 645 (1958).
“ ‘It is a general and undisputed proposition of law that a municipal corporation possesses and can exercise the following powers and no others: First, those granted in express words; second, those necessarily or fairly implied in or incidental to the powers expressly granted; third, those essential to the declared objects and purposes of the corporation, not simply convenient but indispensable. Any fair, reasonable doubt concerning the existence of the power is resolved by the courts against the corporation and the power is denied.’ ”
Id. (quoting City of Winchester v. Redmond, 93 Va. 711, 714, 25 S.E. 1001, 1002 (1896)). “If there is any reasonable doubt whether legislative power exists, that doubt must be resolved against the local governing body.” City of Richmond v. Confrere Club of Richmond, 239 Va. 77, 79-80, 387 S.E.2d 471, 473 (1990).
Virginia law has always recognized a distinction between the time when a bill is enacted and the time when it goes into effect and begins to operate.
“ ‘As a general rule a statute speaks as of the time when it takes effect and not of the time it was passed. Indeed, where a statute does not become operative immediately on its en*111actment, but the time of its going into effect is postponed until a later date, either by virtue of its own terms or a general statutory or constitutional provision, it ordinarily does not have any effect until the stated period has expired.’ ”
County School Board of Fairfax County v. Town of Herndon, 194 Va. 810, 814, 75 S.E.2d 474, 477 (1953) (quoting 50 Am. Jur., Statutes § 500). Consequently in Virginia a “statute speaks as of its effective date.” Board of Supervisors of Prince William County v. Wood, 213 Va. 545, 546, 193 S.E.2d 671, 673 (1973). Thus, the principle is well established in Virginia, that “as a general proposition of law . . . until the time arrives for a statute to take effect, all acts purporting to have been done under it are null and void.” Burks v. Commonwealth, 126 Va. 763, 767, 101 S.E. 230, 231 (1919).
Until the amended state statute that the Fairfax City Council sought to adopt became effective, it was not a part of Article 2 of Chapter 7 of Title 18.2 of the Code of Virginia; thus, it could not be incorporated by reference. The City did not have the power it sought to exercise. That power was not “conferred expressly or by necessary implication.” Board of Supervisors of Fairfax County v. Horne, 216 Va. 113, 117, 215 S.E.2d 453, 455 (1975).
The Commonwealth argues that Burks supports the view that the locality has the power to enact an ordinance by prospectively incorporating by reference a state statute that has not yet taken effect. I find nothing either express or implied in Burks that supports that argument. In Burks, the General Assembly of Virginia passed an act which prohibited the catching of fish by nets in the rivers of Rockbridge County. 126 Va. at 765-66, 101 S.E. at 231. The act expressly stated in pertinent part, as follows:
This act shall be and become effective and in force only after the board of supervisors of Rockbridge County shall have adopted and ratified the same by matter of record, and the board of supervisors of said county may, if it sees fit, submit the question of adoption or rejection of this act to the people of Rockbridge County at any regular election, and if adopted, it shall be the law, and if rejected, it shall be of no force and effect.
*112Id. at 766, 101 S.E. at 231. Prior to the effective date of the act, the board of supervisors met, adopted, and ratified the legislative act. The action of the Board was challenged as void because the Board acted before “the lapse of ninety days after the adjournment of the session of the General Assembly,” the effective date provided in the constitution. Id.
In ruling that the Board’s action was valid, the Court stated that “[t]he evident purpose of the legislature was to make the action of the board a condition precedent to the effectiveness of the act.” Id. at 767, 101 S.E. at 231. Simply put, the legislature passed a law that would not take effect until the happening of a particular event or until the happening of a future contingency, but in no event prior to the end of ninety days from passage of the Act. The contingency was the action by the Board of Supervisors of Rockbridge County. Id. at 766, 101 S.E. at 231. As the Court stated, “[tjhere is nothing in the act to indicate any intention on the part of the legislature to require the board to wait until the law would inevitably become effective before signifying approval of its terms.” Id. at 767, 101 S.E. at 231 (emphasis added).
The condition precedent for the act to become effective was either the adoption of the ban at a board of supervisor’s meeting or approval of the ban by a voter referendum. Neither condition depended upon the legislative act being effective to lawfully validate the condition precedent. The validity of the board of supervisor’s meeting, where a resolution was passed to adopt the act, was determined by the rules authorizing the locality to conduct its meeting. The locality did not by its actions incorporate by reference the state statute. It merely met in its normal course and enacted a resolution.
Indeed, the event “signifying approval of [the act’s] terms,” id., could have been any event selected by the legislature. For example, the gathering of ten taxpayers at 5:00 a.m. on the courthouse steps could have been designated the event. Nothing in the statute required the contingency to occur on or after the effective date of the act. As the court stated in Town of Herndon:
“It will be conceded that the legislature may provide that an act shall not take effect until some future day named or until the happening of some particular event or in some contingency thereafter to arise or upon the performance of some *113specified condition. The exigencies of the government may frequently require laws of this character and to deny to the legislature the right so to frame them would be unduly to qualify and impair the powers plainly and necessarily conferred.”
194 Va. at 815, 75 S.E.2d at 478 (quoting Bull v. Read, 54 Va. (13 Gratt.) 78, 89 (1855)).
The power of the legislature to pass a statute with the proviso that it will take effect upon the happening of a contingency is vastly different than a locality enacting an ordinance that prospectively incorporates by reference a legislative act. When the Fairfax City Council enacted the ordinance that prospectively incorporated by reference an act that was not then effective, it was acting ultra vires. Thus, the ordinance that it enacted was void.
An ordinance that was void when adopted by the Fairfax City Council cannot be validated by subsequent action by the legislature. The Commonwealth suggests that Code § 46.2-1313, which was enacted by the legislature in 1993 during the pendency of this suit, is declaratory of the law that existed in 1987. That suggestion attempts to mandate a rule of interpretation in violation of generally understood principles of separation of powers. See Va. Const. art. III, § 1; see also 16 Am. Jur. 2d Constitutional Law §§ 326-29 (1979).
So far as it [the Virginia statute that sought to retrospectively define words in an older statute] undertook, in declaring the true intent and meaning of a previous statute, to give that meaning a retrospective operation, it was nugatory. It is not competent for the legislative department of government to declare the meaning of previous statutes for such a purpose. That is the province of the courts. If the new statute declares the law to mean what the courts declare it to mean, then it is useless. If it undertake to give the law a meaning different from that given by the courts, then it is void. To declare what the law is or has been is a judicial function. To declare what it shall be, is legislative.
Gorman v. Sinking Fund Commissioners, 25 F. 647, 650-51 (E.D. Va. 1885).
*114For these reasons, I would affirm the judgment of the circuit court. Therefore, I dissent.